Citation Nr: 1432903	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-21 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a hearing before a member of the Board in September 2013.   He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d)(2013).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not meet the percentage thresholds for consideration of a total disability evaluation under 38 C.F.R. § 4.16(a).  

2.  The Veteran is not unemployable by reason of service-connected disabilities.   


CONCLUSION OF LAW

The criteria for referral for consideration of a TDIU on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by March 2010 and July 2010 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and a VA foot examination. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Although the Veteran's representative argued that the examiner did not acknowledge flare-ups, review of the March 2013 examination reflects that the examiner considered the Veteran's report of pain, numbness and needle pain, reviewed the claims file, considered clinical findings and documented reported history and past medical records in rendering conclusions.  Accordingly, VA's duty to provide a VA examination is satisfied. 

The Board also notes that the Veteran was sent a letter in July 2010 with VA Form 21-8940, which requested information about his occupational and educational background.  However, the Veteran failed to respond.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  The Veteran has not completed the requested form or provided the requested information, despite the RO's correspondence in  July 2010.  To the contrary, the Veteran returned the VCAA response indicating he had no other information or evidence to give to VA to substantiate his claim.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran's service-connected left foot disorder has been evaluated as 10 percent disabling from July 29, 1974.  He has no other service-connected disabilities.  Therefore, the Veteran's left foot disability does not satisfy the percentage requirements for a schedular TDIU under 38 C.F.R. § 4.16(a). 

That notwithstanding, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in §4.16(a), a TDIU may be warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in § 4.16(a).  Id.  The Board cannot assign an extraschedular rating in the first instance. Rather, the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In a January 2010 statement, the Veteran indicated that he was bedridden and could not work.  He stated he was "completely unable to walk, stand, or sit."  The Veteran did not provide any occupational history and did not return the VA Form  21-8940, Application for Increased Compensation Based on Unemployability, which was sent to him in July 2010.  Review of private treatment records reflect that the Veteran reported to Dr. R.P. in March 2008 that he worked as an explosive operator for Camp Stanley Storage and reported last working around 1993 due to a work related injury.  During a July 2010 VA treatment visit he reported having some college and reported past work at the VA, San Antonio Police Department and at Homeland security where he reported he became disabled.  

Private treatment records from "Dr. R.P." from March 2007 through May 2010 contain treatment for back and neck pain with radiation of pain and weakness to the left upper extremity.  A Worker's Compensation report indicated the Veteran first injured his back when he fell from a tractor in 1993.  Dr. R.P. indicated that the Veteran continued to experience pain, which prevented him from working, and that he was in need of a cervical fusion.  The Veteran underwent a cervical fusion in 2007 and continued to receive follow-up care.  The records are absent any complaints related to the Veteran's left foot.    

At a March 2013 VA examination, the Veteran reported that he had not worked in the previous ten years.  The examiner diagnosed the Veteran with a foot injury, specifically, a fractured third metatarsal.  The Veteran reported the constant use of a cane and brace for locomotion.  The examiner concluded that the Veteran's foot condition limited his ability to walk prolonged distances over thirty yards without having to stop and sit down, but it did not impact his ability to sit.  Consequently, the examiner opined that the Veteran was not unemployable as he could engage in a sedentary position.

After careful review of the evidence, the Board finds that referral for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) is not warranted in this case.  As noted above, the Veteran did not return VA Form 21-8940 detailing his occupational and educational history.  Regardless, the evidence of record does not indicate that all employment is precluded solely due to the Veteran's service-connected disability.  In short, while the evidence shows that the service-connected disability impact the Veteran's ability to walk, it does not render him unemployable.  Indeed, the Veteran's assertions of his physical limitations only appeared in the context of statements involving his right leg and lower back, not his left foot.  Moreover, there are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected disability or that he is incapable of doing any type of productive work.  Rather, the March 2013 VA medical opinion indicated that although the Veteran may be limited in certain physical activities, such as walking, his limitations were not of sufficient severity to preclude employment, to include a sedentary position.  Significantly, the Veteran has reported to VA physicians that he worked at VA, for the police department and for homeland security and had some college.  

In light of his educational background and the lack of evidence suggesting that the service-connected left foot results in unemployability, the Board concludes the preponderance of the evidence is against finding that that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disability.  As such, referral of the claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b) is not warranted, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.10; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a TDIU is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


